 54DECISIONS OF NATIONALLABOR RELATIONS BOARDThe FirestoneTire&Rubber CompanyandOil,Chemical and AtomicWorkersInternational Un-ion, AFL-CIO, Local No 4-23 Case 23-CA-2904December 8, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn January 14, 1969, Trial Examiner Benjamin BLipton issued his Decision in the above-entitledproceeding, finding that Respondent had violatedSection 8(a)(3) and (1) of the National LaborRelationsAct, as amended, by discriminatorilyrefusing to reinstate 13 named strikers at the conclu-sion of an economic strike Accordingly, he recom-mended that Respondent cease and desist from suchconduct and take certain affirmative action, as setforth in the attached Trial Examiner's Decision TheTrial Examiner also found that Respondent had notengaged in any unfair labor practices with respect toits refusal to rehire two other named strikers, and herecommended that the allegations of the complaintpertaining to these individuals be dismissed Thereaft-er,Respondent filed exceptions, and the ChargingParty cross-exceptions, to the Trial Examiner'sDecision with briefs in support thereof The ChargingParty also filed a reply briefOn June 20, 1969, by Executive Secretary's Order,the Board remanded the proceeding to the TrialExaminer with instructions to admit into evidenceand consider certain exhibits which had been rejectedat the hearing The Order further provided that uponthe motion of any party to the proceeding or on theTrial Examiner's own motion, the record would bereopened for receipt of further testimony or evidenceThereafter, at the request of all parties, the record wasreopened and the hearing before Trial ExaminerLipton was reconvened on January 27, 1970At the reopened hearing, the General Counselacting pursuant to an agreement of the parties movedto amend the complaint by deleting therefrom thenames of 121 of the 13 individuals who had beenfound to be discriminatees in the Trial Examiner'sDecisionThe Trial Examiner granted the GeneralCounsel'smotion2 after being satisfied that withrespect to these 12 individualsRespondent hadsubstantially complied with the terms of the TrialExaminer's Recommended Order As amended thecomplaint lists three individuals as alleged discrimina-tees, employee Richard Broussard whom the TrialExaminer had found to be a discriminatee in hisDecision and employees Thomas McCorkle andICharles NBaileySrGeneCordeaux Burford Curtiss Donald JFowler Steve HendersonGlyn Howell Frank A McLeod DonaldMooreClaude S Peveto SidneyA PattersonTommy J Swift and V RJeraldWhitehead whom the Trial Examiner hadfound were not refused rehire for unlawful reasonsAlso during the hearing, the Trial Examiner grantedRespondent's motion to withdraw its offer of all theexhibits which were the subject of the Board's Orderexcept those pertaining to employee Broussard Thus,by agreement of the parties, the scope of the hearingon remand was limited to the issues raised withrespect to Respondent's alleged unlawful refusal torehire BroussardOn March 26, 1970, Trial Examiner Lipton issuedhis Supplemental Decision, attached hereto, in whichhe reaffirmed his finding that Respondent violatedSection 8(a)(3) and (1) of the Act by its refusal toreinstate employee Broussard at the conclusion of theeconomic strike The Trial Examiner also reaffirmedhis earlier finding that Respondent did not engage inany unfair labor practices by reason of its refusal toreinstate employeesMcCorkle and Whitehead Ac-cordingly on the basis of these findings, the TrialExaminer recommended that the Board adopt, withcertain modifications, the Order set forth in his priorDecisionThereafter,Respondent filed exceptions,and the Charging Party cross-examinations, to theTrialExaminer's SupplementalDecision togetherwith supporting briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the rulings of the TrialExaminer made at both the original and supplementalhearings and except as previously noted, finds that noprejudicial error was committed The rulings arehereby affirmed The Board has considered the TrialExaminer'sDecision and Supplemental Decisiontogether with the entire record in this case, includingthe exceptions, cross-exceptions, and briefs filed withrespect to both the Trial Examiner's Decision andSupplemental Decision, and hereby adopts the TrialExaminer's findings, conclusions, and recommenda-tions to the extent they are consistent with thefollowingWe agree with the Trial Examiner that Respondentwas justified in refusing to reinstate employeeThomas McCorkle based upon McCorkle's seriousmisconduct in threatening to put a bullet in employeeNetting's back, if he (Netting) did not leave town thatnightHowever, we do not agree with the TrialExaminer's finding of a violation in connection withRespondent's refusal to reinstate employee RichardBroussard or his dismissal of the allegations relatingWalden2The Trial Examineralso granted a motionby the Charging Party todelete from the charge the names of these 12 individuals187 NLRB No 8 FIRESTONE TIRE & RUBBER CO.55to the unlawful refusal to reinstate employee JeraldWhitehead.Our conclusion with respect to employee Broussardisbased upon Broussard's participation and involve-ment ina threat delivered by employee McCorkle toR.W. Krajicek, the president of Cesco, Inc. Cesco,Inc., was under contract with Respondent to performcertain equipment cleaning functions at Respondent'splant, and at various times during the strike, its driverscrossed the picket lines at Respondent's plant in orderto perform its regular services. Evidencing concernover this situation, employee McCorkle contactedMarion J. Palermo, an official of Cesco, Inc., and apersonal friend of McCorkle, and arranged a meetingto discuss that company's refusal to honor the strikers'picket lines.When McCorkle arrived at the offices ofCesco, Inc., he was accompanied by employeesBroussard and Fowler, and after a brief conversationwith Palermo, they were taken to see CompanyPresidentKrajicek. In the ensuing conversation inPresident Krajicek's office,McCorkle served as thespokesman of his group, and although there is sometestimonial conflict as to the precise nature of theremarks passed, the Trial Examiner inferentiallycredited McCorkle's version of the conversation overthat of Palermo and Krajicek. According to McCor-kle's testimony, he told Krajicek the reason for thevisit was to discuss their crossing of the Union's picketline.McCorkle added that they were strictly repre-sentingthe Union and that they had made other callssimilar to this and the response had been very good.After asking Krajicek to remain neutral until thedispute was settled,McCorkle made the followingremark:And I said, . . . in past strikes over the nation,there has been lots of violence, cars and trucksturned over, burned, people beat up, and myintentions of going out and seeking these peopleout that are crossing our picketlineswere just, wedon't want anything like this to happen. And wecertainly don't want any of your drivers to get theirheads peeled or anything of this sort.3According to McCorkle, Krajicek responded to thiscomment by dumping out of his chair and askingwhether he was being threatened. McCorkle respond-ed with the following statement:No sir, I said. If I were threatening you, I wouldcome over there and pull you out away from thechair, but this is not our intentions of [sic] comingover here. We don't want any violence. And I dust3The essential difference between the testimonyof McCorkle and thatof Palermoand Krajicekwas that according to the latter,McCorkle madea direct threatto pull the driverout and peel hishead back and to dodamage to company equipment and personnel4McCorkle's right to reinstatement is not at issue here because of ourprevious adoptionof the TrialExaminer's finding thatMcCorkle forfeitedhis right to reinstatement as a result of his threatto put a bulletin the backwant you to understand that there is a possibilitythat the position you are putting your drivers in,something could happen to them.In our judgment, the foregoing remarks of McCor-kle are nothing but a thinly veiled threat to causeserious injury to Cresco, Inc.'s drivers and damage totheir equipment, if that company persisted in crossingthe picketlines atRespondent's plant. Due to theserious nature of this threat, it would appear thatRespondent was unquestionably within its rights indenying reinstatement on this basis. However, theTrial Examinerreasonedthat whatever justificationRespondent might have for denying reinstatement toMcCorkle because of this incident,4 the considera-tions do not hold true for employees Broussard andFowlers because they were merely on the "side lines"and took no active part in the conversation betweenMcCorkle and Krajicek. We do not agree. Broussardwas aware of the purpose of McCorkle's visit toCresco, Inc., and willingly lent his presence to thisactivity. If Broussard had any question about hisstatus as a participant, any doubt surely must havebeen dispelled when McCorkle introduced the groupto Krajicek as representatives of the Union, there forthe purpose of discussing Krajicek's failure to observethe Union's picket line. While Broussard may or maynot have known the remarks McCorkle would make,Broussard did nothing to disassociate himself fromthese remarks. This together with the McCorkle's useof the collective form in making such remarks couldonly cause Krajicek to believe that in making thethreat,McCorkle was speaking on behalf of thegroup. In such circumstances, Broussard must alsobear responsibility for the threat even though he didnot personally utter it. Accordingly, we find thatRespondent was justified in refusing reinstatement toBroussard because of his involvement in the threatmade to Krajicek.6With respect to employee Whitehead, the TrialExaminer found that Respondent was justified inrefusing to reinstateWhitehead based upon hisconduct during the so-called "Moncrief Incident."The incident is described in the Trial Examiner'sDecision as follows. On June 16,7 about 7:30 p.m.,David Moncrief left the plant accompanied by hiswife and child. As they were leaving the access road tothe plant, they saw two men standing on the side ofthe road.When the Moncrief's car approached themen, they made "vulgar" hand signs and cursed, e.g.,"S.O.B." and "scabbing bastard." Moncrief returnedof employeeNetting5As a result of the informal settlement agreement of the parties,Fowler's rights are not in issue6CfJosephH Bliss,d/b/a AricraftManteland Fireplace Co, 174NLRB No 1107 1967 56DECISIONSOF NATIONALLABOR RELATIONS BOARDto the plant to find out the identity of these men, andafter describing them to plant guard Herbert Roberts,Moncrief was told by Roberts that the names of thesetwo individuals were Broussard and Whitehead. TheMoncriefs then left the plant for a second time thatevening and as they passed the individual identified asWhitehead, he approached their car and said that ifMoncrief did anything, "he was going to get his ass."In passing upon this incident, the Trial Examinerfound that the name calling and vague hand gestureswere insufficient to justify discharge. However, theTrial Examiner also found that Moncrief could havereasonably construed the rough vernacular of White-head's remark as a threat of physical harm, and as theremark was neither denied nor explained, he conclud-ed that Whitehead's statement was a threat whichconstituted serious misconduct sufficient to justifyRespondent's action in terminating his employment.While we agree with the Trial Examiner that thename calling and vague hand gestures, describedabove, do not constitute misconduct serious enoughto justify termination, we reach the same conclusionwith respect to Whitehead's remark to Moncrief.Although vulgar in content, the expression used byWhitehead is not without recognition in commonparlance where the remark is understood to be avague threat to avenge a real or imagined injustice.Because of the vague and ambiguous nature of theremark,we do not think it can be reasonablyinterpreted as a direct threat of physical harm.Accordingly, as we do not view Whitehead's remarktoMoncrief as serious misconduct, we find thatRespondent violated Section 8(a)(3) and (1) of the Actwhen it terminated Whitehead for this reason.8ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner as modified below andhereby orders that Respondent, The Firestone Tire &Rubber Company, Orange, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, withthe following modifications:1.Delete paragraph 2(a) and its accompanying listof named individuals from the Trial Examiner'sRecommended Order and in lieu thereof substitutethe following:(a) Offer to employee Jerald Whitehead immediateand full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole forany loss of earnings in the manner set forth in "TheRemedy" section of the Trial Examiner's Decision.2.Substitute the following for paragraph 2(b) ofthe Trial Examiner's Recommended Order:(b)Notify the above-named individual if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.3.Delete the last indented paragraph and itsaccompanying list of named individuals from theTrial Examiner's "Notice to All Employees," and inlieu thereof, substitute the following:WE WILL offer to employee Jerald Whiteheadimmediate and full reinstatement to his formerposition, or, if that position no longer exists, to asubstantially equivalent position, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of pay he mayhave suffered by reason of the discriminationagainst him.4.Substitute the following for the paragraphimmediately below the signature line in the TrialExaminer's notice:Note:We will notify the above-named individu-al if presently serving in the Armed Forces of theUnited States of his right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.B In making this finding,we have notoverlookedthe factthat the TrialExaminer found it unnecessary to pass upon two incidentsrelied upon byRespondent as grounds for Whitehead's terminationWe have consideredboth "Ayres-Parker" and"Drake Highway" incidents and conclude thateven ifRespondent'sversionof these incidentswere credited,the conductattributed toWhiteheadisnot of sufficientgravity toserve as justificationfor his terminationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: Upon a complaintissued by the General Counsel of the Board,' alleging thatthe above-captioned Respondent 2 violated Section 8(a)(1)and (3) of the Act, a hearing was held before me in Orange,Texas, on March 12 through 15, 1968. All parties wererepresentedatthehearing,andwere afforded fullopportunity to present relevant evidence, to examine andcross-examine witnesses, to argue orally on the record, andto file briefs. After the close, briefs were received from eachof the parties, and were given careful consideration.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses on the stand, Imake the following:iThe chargeby the Unionwas filed on December 6 andserved byregistered mail on or about December13, 19672Companyname appears as amended at the hearing. FIRESTONE TIRE & RUBBER CO.57FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTFirestone Tire & Rubber Company is engaged in themanufacture of synthetic rubber products at a plant inOrange, Texas, which is the sole facility involved in thisproceeding.During the year preceding issuance of thecomplaint, Respondent had a direct outflow and a directinflow in interstate commerce of products and materials, ineach instance, valued in excess of $50,000. It is admitted,and I find, that Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABORORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,AFL-CIO, Local No. 4-23, herein called the Union, is alabor organizationwithin themeaning ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Essential IssuesIn substance, the complaint alleges that Respondentindependently violated each of the Sections 8(a)(1) and (3)of the Act, by refusing to reinstate, upon their uncondition-al application, 15 named employees3 who had participatedina generalstrikeagainstRespondent.4 In defense,Respondent denies the alleged violations, and affirmativelyanswersthat each of the named employees, during orclosely connected to the strike, engaged in various acts ofmisconductwhich justifiablybroughtabouttheir"discharge," excepting one striker who resigned.B.Allegation of Unfair Labortaken only of the final action of the Board on theseissues.The Board has since handed down its decisions dismissingthe refusal to bargain complaints and specifically holdingthat the strike remained at all times an economic strike 6C.Pertinent Legal Principles1.Burden of ProofN.L.R.B. v. Burnup & Sims,379 U.S. 21, provides thebasic authority on certain of the questions raised hereinrelating to the nature and burden of proof necessary oneitherside.The accepted facts, for purpose of decision bythe Supreme Court, were that the employer discharged twoemployees in good-faith, but mistaken, belief that they hadthreatened to dynamite company property while solicitingan employee to join the union. Resolving a conflict amongthe Circuits,7 the Courtsustainedthe Board's finding of anemployer violation. Key portions of the brief court opinionare quoted:We find it unnecessary to reach the questions raisedunder Section 8(a)(3) for we are of the view that in thecontext of this recordSection 8(a)(l)wasplainlyviolated, whatever the employer's motive . . . . Defeatof [Section 71 rights by employer action does notnecessarily depend on the existence of an antiunionbias.Over and again the Board has ruled that Section8(a)(1) isviolated if an employee is discharged formisconduct arising out of a protected activity despitethe employer's good faith, when it is shown that themisconduct never occurred.See, e.g.,Mid-ContinentPetroleumCorp.,54N.L.R.B. 912, 932-934 . . ,Standard Oil Co.,91 N.L.R.B. 783, 790-791...; RubinBros. Footwear, Inc.,99 N.L.R.B. 610,611.3Practice StrikeOn or about January 20, 1967,5 all of the approximately376 employees in a certified production and maintenanceunit commenced a strike, which related to a certain issueinvolved in the Union's contract negotiationswithRespondent. On or about November 20, the strike came toa conclusion.The present complaintalleges inexplicitdetail that Respondent engaged in unlawful refusals tobargain in certain respects and that the strike was causedand prolonged by such unfair labor practices-all of whichwere subjects of litigation in prior complaint proceedingsbefore a Trial Examiner. At the instant hearing, it wasfurther disclosed that the allegations herein of refusals tobargain and existence of an unfair labor practice strike areidentical with those involved in the previous cases, as towhich Trial Examiner Decisions had, as of then, beenrendered adverse to Respondent and were pending onexceptions filed before the Board. It was thereupon ruledthat relitigation of any of the issues in the prior cases wasbarred and that official notice would appropriately be3CharlesN Bailey, Sr, Richard J Broussard, Burford Curtiss, GeneCordeaux, Donald J Fowler,Steve Henderson,Glyn Howell, Thomas WMcCorkle, Frank A McLeod, Donald Moore, Sidney A Patterson, ClaudeS Peveto, Tommy J Swift, V R Walden, and Jerald L Whitehead4TheUnion'scharge specified21sinkersunlawfullyrefusedreinstatementThat rule seems to us to be in conformity with thepolicy behind Section 8(a)(1). Otherwise the protectedactivitywould lose some of its immunity, since theexample of employees who are discharged on falsecharges would or might have a deterrent effect on otheremployees.Union activity often engenders strongemotions and gives rise to active rumors. A protectedactivityacquiresaprecarious status if innocentemployees can be discharged while engaging in it, eventhough the employer acts in good faith. It is thetendency of those discharges to weaken or destroy theSection 8(a)(1) right that is controlling. We are not inthe realm of managerial prerogatives.. . .SeeGarmentWorkers v. Labor Board,366 U.S. 731, 738-739 . .Labor Board v. Erie Resistor Corp.,373 U.S. 221,228-229.3TheRubin Broscase made a qualification as to burden of proof. Priorthereto the burden was on the employer to prove that the dischargedemployees was in fact guilty of the misconductRubin Brossaid that"once such an honest belief is established, the General Counsel must go5All dates are in 1967,unless otherwise indicated6 173 NLRB No 178 and No 179 (December 12, 1968).'The Court compared the opinion below in Fifth Circuit (322 F 2d 57)which it reversed withN L R B v Cambria Clay Products Co,215 F.2d 48(C.A6),N L R B v Industrial Cotton Mills,208 F.2d 87 (C.A 4), certdenied, 347 U S 935;andCusanov.N LR B,190 F.2d898 (C.A 3) 58DECISIONSOF NATIONALLABOR RELATIONS BOARDforward with evidence to prove that the employees did not, in fact.engage in such misconduct "In theMid-Continentcase,where a large number ofstrikers were discharged for allegedly engaging in a sitdownin the plant, the Board held in substance that-... once it is pleaded, as in the case here, that thedischarge was made for unlawful conduct inseparablyconnected with the strike, the burden was on therespondents to show that all the striking employeesdischarged therefore had, in fact, been guilty ofunlawful conduct.The rule was reaffirmed inStandard Oil,where the Boardsaid that-... to hold otherwise would be to place employeeswho engaged in lawful strike activities with the hope ofreturning to their jobs at the end of the economicstruggle at the mercy of an employer who may sincerelyregard their conduct as unlawful . . . [a]n employerwho discharges a striker on the ground that he hasengaged in unlawful strike activities, does so at the perilof deciding wrongly.Subsequently, inRubin Bros.,the Board modified the rulein the following manner:...we are now of the opinion that the honest beliefof an employer that striking employees have engaged inmisconduct provided an adequate defense to a chargeof discrimination in refusing to reinstate such employ-ees, unless it affirmatively appears that such misconductdid not in fact occur. We thus hold that once such anhonest belief is established, the General Counsel mustgo forward with evidence to prove that the employeesdid not, in fact, engage in such misconduct. Theemployer then, of course, may rebut the GeneralCounsel's case with evidence that the unlawful conductactually did occur. At all times, the burden of provingdiscrimination is that of the General Counsel. Thismodification of theMid-Continentrule does no morethan recognize the true nature of the General Counsel'sobligation to establish all the essential elements of acharge that discrimination has occurred when a strikingemployee is refused his job. It merely places anemployer's honestly asserted belief in its true setting bycrediting it withprima facievalidity.Manifestly, the General Counsel'sprima faciecase of aviolation is fullymade out upon the showing thatemployees were terminated for conduct arising out of aprotected activity.More directly in point, as the SupremeCourt has stated:If,after conclusion of the strike, the employer refuses toreinstate striking employees, the effect is to discourageemployees from exercising their rights to organize andto strike guaranteed by Section 7 and 13 of the Act.. .Under Section 8(a)(1) and (3), . . it is an unfair laborpractice to interfere with the exercise of these rights.Accordingly, unless the employer who refuses toreinstate strikers can show that his action was due to`legitimate and substantial business justifications,' he isguilty of an unfair labor practice.N.L.R.B. v. GreatDane Trailers,388 U.S. 26, 34.The burden of provingjustificationison the employer. Ibid[Emphasissupplied.]8Such business justification would include acts of serious"misconduct" by which the strikers may be deemed to haveforfeited the protection to their activities afforded undertheAct.Unquestionably, in the entire line of cases, anemployer's contention of striker misconduct constitutes anaffirmative defense and, as such, requires the employer tocarry the overall burden of proof to sustainthisposition. Inthe litigation, the employermay plead or otherwisespecifically rely on theRubin Bros.theory that he had agood-faith belief that the alleged misconduct was in factcommitted. Or, as it often is the case, the employer mayproceed to produce his evidence to show that the assertedmisconduct did occur. However, in none of the decisions isthere any intimation that such a "good faith belief,"whether or not articulated by the employer, can beestablishedby other than competent evidence. Once"established," theGeneralCounselmust go forwardsuccessfully to rebut such evidence. As a practical matter,in the litigation of many such cases, it is determined onlyupon an analysis of the total record whether eitheradversary has sustained his respective burden of theevidence .9InBurnup & Sims,the narrow distinctions of theRubinBros.case, as such, were not actually before the SupremeCourt or decided by it. Under the accepted facts there, theissue had been litigated and the finding made that thealleged misconduct hadnotoccurred. Burden of proof wasnot in question. The Board doctrine that the employer'sgood faith belief was immaterial in these circumstances wasshown by the Court's reference to the cases inMid-Continent, Standard Oiland, as continuedpro lanto, RubinBros.ioThe Supreme Court inBurnup & Simsalso referred to thecases in the conflicting Circuits. InIndustrial Cotton Mills,the Fourth Circuit stated:..the statutory protection extended to a blamelessemployee is a firm and clear guarantee, not one whichconstantly varies with the correctness of the employer'sopinion or with accuracy or his sources of information.Nor does the Act expose the innocent employee to thehazard of his employer's mistake where the conse-quence of this mistake is to divest the employee of aright guaranteed by the Act.#n3fIt is true that where denial of reinstatement results fromsN L.R BvFleetwood TrailerCo, 389 US 375, 378 And see,Laidlaw Corp,171 NLRB No75, Lamb Weston, Inc,170 NLRB No 186"As we generally observed inKohlerCo,128NLRB 1062,1194-"Though the parties start with a pleaded issue of honest belief, thepractical resultisthatwhat they litigate is the issue whether the strikeractually engagedin the allegedmisconduct "10The Court's citation and footnote discnption of RubinBrosshouldnot, inmy view, be construed as an endorsement Also cited wereMid-ContinentandStandard Oil,which are at variance with the RubinBrosmodificationIndeed, certain essential language of the Court couldarguably be interpreted as favoring the former cases to the extent of thedistinction (e g ,-"A protected activity acquires a precarious status ifinnocent employees can be discharged while engaging in it, even thoughthe employer acts in good faith ") For example, it may still be questionedwhether the exercise of Section 7 rights would not be equally deterredwhere innocent employees, long after the events, are not available toestablish their lack of guilt FIRESTONE TIRE & RUBBER CO.59the employer's reasonable and sincere mistake, there isno evil intention behind the harm suffered by theemployee.While the employer's attitude may not becensurable, the employee too is free of blame. Asbetween the victim of the mistake and the person whomade the mistake, it seems just that the perpetrator bearthe onus of his own error rather than that the burden ofthis error should be shifted to the employee who cannotguard against it.The views we have expressedseemto find support inthe decidedcases[including`Rubin Brothers'].From the opinion . . . inSaltRiverValleyUsersAssociation v.N.L.R.B.,9 Cir. 206 F.2d 325, 329, wequote: `That the (employer) may have acted in good faithbelieving itself justified in discharging (the employee) isnotmaterialwhere the activity for which he wasdischarged was actually protected by the Act.' (Emphasissupplied and quotations from other cases, includingCusanoin the Third Circuit, are omitted.)11Additionally, the Supreme Court adverted to its holding intheGarment Workerscase:We find nothing in the statutory language prescribingscienteras anelement of the unfair labor practice hereinvolved. . . . more need not be shown, for, even ifmistakenly, the employees' rights have been invaded. Itfollows that prohibited conduct cannot be excused by ashowing of good faith. [Citations includeIndustrialCotton Mills,supra.]12However, there is no question that Board and courtdecisionssubsequent toBurnup & Simshave indicatedapproval ofRubin Bros.,and th -a it is,binding upon me asthe law in this case.132.Proof of Good Faith BeliefBoard experience with the element of good faith is, ofcourse, abundant under various sections of the Act. Where,as here, good faith must be affirmatively established by thecontending party,it isfundamental in the cases that meretestimonial assertions, or the subjective test, cannot suffice.Clearly,itisafact question which must be determinedupon probative evidence, reasonability of the bases, andobjective considerations derived from the total record.1411208 F.2d 87, 91-92.12 InternationalLadies'Garment Workers Union,AFL-CIO (Bernhard-Altmann)v.N.L.R.B.,366 U.S. 731, 739. And inN.L.R.B. v.Erie ResistorCorp.,373 U.S. 21, 29,The SupremeCourt,after pointing out that conductwhich is inherently discriminatory may be found unlawful despite theemployer's "good" motive, cited,inter alia,CusanoandIndustrial CottonMills,supra.See also,Welch Scientific Co. v. N. L. R. B.,340 F.2d 199, 203(C.A. 2 stating-"The cases clearly demonstrate that it is the tendency ofan employer's conduct to interfere with the rights of employees protectedby Section 8(a)(1), rather than his motives, that is controlling." (Citing cases.)13E.g.,N.L.R.B. v.Plastic Applicators, Inc.,369 F.2d 495 (C.A. 5). AndinDallas General Drivers etal. v. N.L.R.B.,389 F.2d 553, 555 (C.A.D.C.)-3.General Criteria of Misconduct in EconomicStrikeInRepublic Steel Corporation v. N.L.R.B.,the ThirdCircuit early expressed the broad problem in languagewhich has since becomeclassic inits wide acceptance:A strike is essentially a battle waged with economicweapons.Engaged in it are human beings whosefeelings are stirred to the depths. Rising passions callforth hot words. Hot words lead to blows on the picketline.The transformation from economic to physicalcombat by those engaged in the contest is difficult toprevent even when cool heads direct the fight. Violenceof this nature, however muchit isto be regretted, musthave been in the contemplation of Congress when itprovidedin Sec.13 of the Act that nothing thereinshould be construed as to interfere with or impede ordiminish in any way the right to strike. If this were notso, the rights afforded to employees by the Act would beindeed illusory.15Similarly, inLongview Furniture Company,16the realisticconsiderations were aptly described as follows:Although the Board does not condone the use ofabusive and intemperate language, it is commonknowledge that in a strike where vital economic issuesare at stake, striking employees resent those who crossthe picket line and will express their sentiments inlanguage not altogether suited to the pleasantries of thedrawing room or even to the courtesies of parliamentarydisputation.And inIllinoisTool Works,the Seventh Circuit's opinion,frequently invoked, represents a clear statement of the tests,viz.:We believe . . . that courts have recognized that adistinction is to be drawn between cases whereemployees engaged in concerted activities to exceed thebounds of lawful conduct in `a moment of animalexuberance'(MilkWagon Drivers Union,v.Meadow-moor Dairies, Inc.,312 U.S. 287, 293 ...) or in a mannernot activated by improper motives, and those flagrantcases in which the misconduct is so violent or of suchserious character as to render the employee unfit forfurther service, [citation omitted) and that it is only inthe latter type of cases that the courts find that theprotection of the right of employees to full freedom ofself-organizational activities should be subordinated tothe vindication of theinterestsof society as a whole.17Finally, it is pertinent to note the well-settled propositionthat "unauthorized acts of violence on the part ofindividual strikers are not chargeable to other union" ..the burden of provinginnocenceof strike misconduct shifted to thegeneral counseluponproofof a good-faith belief by the employer that suchmisconduct had occurred" [Emphasisadded.]14E.g.,The Coachman's Inn,147 NLRB 278, 304;Shattuck Den MiningCorporation, etc.,151NLRB 1328, 1339;American Coach Company,158NLRB 415, 420StewartHog Ring Company, Inc.,131NLRB 310, 336;Lock Joint Tube Company,127 NLRB 1146, 1150.15 107 F.2d 472, 479, cert. denied, 309 U.S. 684.16 100 NLRB 301, 304, enfd.as mod.,206 F.2d 274 (C.A. 4).11N.L.R.B. v. Illinois Tool Works,153 F.2d 811, 815-816. See also, e.g,Montgomery Ward & Co. v. N.L.R.B.,374 F.2d 608, 610 (C.A. 10). 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers in the absence of proof that identified them asparticipating in such violence." 18D.General Counsel's Prima Facie CaseAt the outset of the hearing, Respondent submitted anamended answer to the complaint, which was accepted inevidence.Answering the allegations that it failed andrefused to reinstate 15 named strikers who made uncondi-tional offer to return to work on or about November 20,Respondent "admits" that, prior to November 20, itterminated the employment of all the named employees,exceptMcLeod, who resigned.19 It also asserted certain"affirmative defenses,"inter aha:Second DefenseThe employees referred to in paragraph 14 of theComplaint committed and engaged in various acts ofmisconduct and violence before, during and after thestrike which conduct arose out of, was developed byand was closely connected to the strike, which broughtabout their discharge... .FifthDefenseThe discharges of the employees named in paragraph14 of the Complaint were based on various acts ofmisconduct and violence as follows:1.T.W. McCorkle and Don Fowler engaged in actsofmisconduct and violence before January 20, 1967,which was prior to the time when the strike hadcommenced.2.T.W. McCorkle, Don Fowler, C. S. Peveto andV.R.Walden engaged in acts of misconduct andviolence between January 20 and February 15, 1967.3.T.W. McCorkle, Don Fowler, R. J. Broussard,Sidney Patterson and Gerald Whitehead engaged inacts of misconduct and violence between February 15and June 12, 1967... .4.T.W. McCorkle, R. J. Broussard, Steve Hender-son,Glyn Howell, Donald Moore, Tommy J. Swift,Gerald Whitehead, Sidney Patterson, Burford Curtiss,Gene Cordeaux and Charles Bailey, committed acts ofmisconduct and violence between June 12 and October16, 1967, at which time the said employees were advisedthat they had been terminated.5.T. W. McCorkle and Don Fowler have commit-ted acts of misconduct and violence between October17, 1967, and the date hereof, which are further groundsfor refusing to reinstate them.SixthDefenseThe employees named in paragraph 14 of thecomplaint, and other persons acting in concert with18N.LR B v. DeenaArtware,Inc,198F 2d 645, 650 (C.A. 6), and casescitedtherein.Tothe same effect,see, e g,N L R B v. Cambria ClayProducts Co,215 F.2d 48, 53 (C A. 6);B.V D Company110 NLRB 1412.19At the hearing Respondent stipulated that onOctober 16, dischargenotices were sent to all theseemployees, except Fowler and McLeodthem, were guilty of misconduct, violence, the use ofthreatening and obscene language, mass picketing, andother conduct which was calculated to interfere with,hinder, obstruct, and intimidate employees of Fire-stone, both supervisory and hourly, in the exercise oftheir lawful right to work and enter upon theperformance of their work, and to prevent them fromfreely entering or leaving the premises of the Firestoneplant at Orange and other places, contrary to theprovisions of TEX. REV. CIV. STAT. ANN. art. 5154d.Further, Respondent stipulated at the hearing that, with theexceptionofMcLeod, all employees named in thecomplaint engaged in a strike beginning on January 20, thatthey made an unconditional offer to return to work aboutNovember 20, and that Respondent refused to reinstatethem. General Counsel introduced testimony, treatedinfra,sufficient to establish that Respondent refused to acceptMcLeod's unconditional application for reinstatement onNovember 20, and that McLeod had not resigned.Thereupon,General Counsel rested his case in chief,plainly having sustained the burden of the complaint,primafacie.20E.Exhibits onMisconduct Offered By RespondentGreely R. Sanders, manager of industrial relations for theGulf Coast plants and chief bargaining negotiator 'forRespondent, testifiedas itsfirstwitness, in substance: Hepersonallymade the decision to discharge all of theemployees in question based upon his "review of the cases,"consisting "mostly" of affidavits given to him by otherpeople.He had asked "that these people report to himanything that was of a misconduct nature and to sostipulate or swear to this as being a fact." At this point,Respondent offered in evidence a great number of exhibitsin bulk, as information "gleaned by Mr. Sanders in hiscapacity as personnel officer," and upon which he relied inhis decision to terminate these employees.21 Respondent'scounsel stated that most of these exhibits are affidavits,pointaffidavits,or signed statements, that all of thenewspaper articles referring to these people were cleanedout,and that some of the documents are criminalcomplaints and memorandums for the file "of an interviewwith an employee or something like that." Counsel alsoindicated, upon inquiry, that Respondent was going to havemost of the "affiants" (and presumably those who gaveunsworn statements) in each case available as witnesses,but that one or two are in the Army and some areunavailable.As initially offered these exhibits were not marked,properly identified, assembled or organized in any orderlyform relating to the discharged employees. The hearing wasrecessed for a period of time while Respondent assembledandmarked for identification (R4 a-s) the exhibitspertaining to one of the dischargees, McCorkle. While allthe exhibits were to be available in the hearing room, in theinterestof time the same ruling made regarding the20Respondent'srepeated argument,in its brief,that itsmotion todismiss thecomplaint at this junctureshould have been grantedneeds noparticular discussion.The essential legal principlesare coveredsupra.21Sanders himselfaverred thatthese documents were"very useful" anda "basis"for hisfinal decision. FIRESTONE TIRE & RUBBER CO.61McCorkle would apply to the remainder, as to whichRespondent was under specific instruction, and agreed, tohave them properly assembled, marked, and in the hands ofthe official reporter by the next morning.22 On the broadoffer of all these exhibits (with only R4 a-s presentlyassembled and marked), General Counsel objected to theiradmission in view of the nature of these documents, andinsisted on the testimony of individual witnesses so thatthey could be cross-examined. In light of the purposeindicated and the form of Respondent's offer, all theexhibits (R4-20) were rejected and ordered to be preservedin the rejected exhibit file.Thereweremanifold reasons for rejection of thesedocuments, as offered en masse. Included are some 96exhibits in copy form, and the major portion is inhandwriting difficult to read or virtually illegible. Forexample,one isan affidavit from Sanders himself given to aBoard agent on January 10, 1968, which consisted of 23legal size pages and 34 paragraphs. (Although he was thenon the witness stand, he did not testify to many of thematters contained in this affidavit.) Particular documentsinvolveMcLeod, although Respondent took the positionthat he resigned. Most of the exhibits are in fact unswornstatements(despiteSander's purported instructions toinformants,supra).Some are undated; one is just initialedby an unknown person; and in single documents there arementioned the names of several employees, whether asbystanders or participants in an alleged incident. Alsoincluded are, e.g., a newspaper article, photographs almostindecipherable,a list of pickets on a particular day,timecards, a fire report, and copies of a purported tapedtelevision interview of Henderson, spokesman for thestrikers.Numerous statements and affidavits recite detailsof events and subjective reactions of the narrator withoutany clear indication of the nature of the offense and theprobative circumstances. In general, it may fairly be saidthat, in large part, it was impossible to determine from theexhibits on their face, with no foundation laid, either theirpurpose at this stage in the proceeding, orjust what conductin the course of a 10-month strike Sanders relied upon forthe discharge of specific strikers.As shown, Respondent's affirmative defenses filed on thevery day of the hearing, asserted as reasons for thedischarge that various types of misconductwerecommitted,with no indication of a position resting on "good faithbelief." It offered the mass of exhibits as a package merelyupon Sanders' testimony that he alone made the decision22 In actuality, despite repeated instructions,Respondent did notfurnish these remaining exhibits in assembled form until late afternoon onthe third day of the hearing, or the day before it was finally concluded23 See, e.g,The Coachman's Inn,147 NLRB 278, 304-5, In 93 "Where'good faith belief' is material to the issue of the true motive for a discharge,the basis thereof may be searchingly explored. It must be remembered that'good faith belief' is a legalism, at the very least connoting that it is thetrier's province to determine its existence This in turn presupposes inquiryby the trier into the asserted basis for the belief and whether it was or wasnot sufficient to result in 'good faith belief' of what was assertedlybelieved."24 Idat 296, In. 60, where a hearsay report based upon a RubinBroscontention was similarly rejected. CfOhio Associated Telephone Co v.N L R.B,192 F.2d 664 (C.A. 6), rev 91 NLRB 932, which presented noissueof admissibility of exhibits, was otherwise distinguishable on the facts,and was decided beforeBurnup & Sims25 "Since the plaintiff must apprise the defendant in the beginning as toforRespondent upon his "review" of all the cases.Nevertheless,Respondent's obvious trial strategy (asfurther revealed by its positions throughout the hearing andin its brief) was to rely on such simple testimony of Sandersand the introduction of the whole bulk of exhibits asautomatically fulfilling its supposed burden underRubinBros.of establishing Respondent's good-faith belief that thedischargees engaged in strike misconduct, thereby shiftingto the General Counsel the burden of going forward withevidence to disprove the misconduct. In these circum-stances, admission of the exhibits would have required theGeneral Counsel to take an indeterminate length of time inan effort to distill all the appearances of "misconduct" fromthe multitude of subjective narrations, suppositions, vaguesemblance, and miscellany in the exhibits; conduct anextensive investigation anew; assemble additional availablewitnesses; and reprepare his case on the basis of speculativejudgements as to which of the many reported incidentstheremight ultimately be findings of "good faith belief,"and in which particulars it was incumbent upon him to "goforward" with refuting evidence. Nor merely upon Sanders'summary testimony and the file of exhibits, could anyruling at such time conceivably be made by the TrialExaminer whether "good faith belief" was established as tospecificmisconduct by particular dischargees.Moreespecially in the light of this whole background, suchdeterminations of good faith would require an analysis ofthe full and final record, based upon substantive evidenceand objective considerations.23 AlthoughRespondent'sapparent position was that the exhibits were being offeredto establish the basis upon which Sanders relied in effectingthe discharges, "it would in any event not be the [hearsayexhibits] but proof from Respondent which would establishsuch a contention...." 24As a matter of pleading, the allegations of misconduct inRespondent's affirmative defenses are expressed in vaguegeneralities and do not furnish minimal particulars whichwould enable General Counsel fairly to prepare counter-vailing proof.25 Nor was such information provided withany degree of clarity by Sanders or Respondent's counsel atthe hearing.26Additionally, it is fairly apparent in the record thatessentially Respondent was concerned throughout the 10-month strike in collecting materials in a file from sources ononly one side of the picture, and in some instances nothingfurtherwas done beyond receiving an informant's state-ment. As brought to the hearing, the file (which presumablywhathe relies uponfor a recovery, it is only right that thedefendantshould be requiredalso to inform the plaintiffof any special or affirmativedefenses he expectstomake bypleading the facts constituting suchdefenses."41 Am Jur., Sec. 155. And see, e.g.,Electric Storage Battery Co.v. Shimadzu,307 U S 526 Indeed, as later revealed,Respondent's counselrepeatedlyrefusedrequestsduring thehearing to state whether certain grounds of misconductwere relied upon, andpersisted in resting its positionuponthe state of the"record," i e., with therejected exhibits.Counselhad represented thatavailablewitnesseswould be producedon themisconductissues;whilecertainwitnesses testified forRespondent,no attempt was made tocorroborate by testimonymuch ofthe hearsaycontent ofthe exhibits. Inits brief,Respondentnow specifies incidents of misconductderived entirelyfrom the exhibits,as having in fact been committedby dischargees. And indoing so, thesepost factointerpretationsand arguments of counsel aresomehow tobe ascribedto Sanders,without his testimony, as the basis forhis subjective"goodfaith belief." 62DECISIONSOF NATIONALLABOR RELATIONS BOARDincluded other matters, such as newspaper articles,) was inan amorphous condition; it is not described how it was keptand how it was finally "reviewed" by Sanders as the basisfor his decision to effect the discharges. From the evidence,itmust be concluded that generally Respondent made noeffort to conduct an independent, objective investigationbefore such decision was reached.27 The dischargees werenot informed of the charges against them and not given theopportunity to refute or explain.28 In all but two instances(where just the copies of a complaint by a nonstriker appearamong the exhibits), there is a complete lack of evidence ofany prosecutions, much less of convictions, for allegedoffenses of an apparent criminal character. 29TheRubin Bros.rule on burden of evidence is available(for reasons explicated in the cases,supra)to provide a fairbalancing between the rights of employees engaged instatutorily protected activities, and the proper interests ofmanagement. It was not conceivably intended to furnishrespondents with a strategy of gamesmanship by which, insuch a simple maneuver as reflected herein, the hearing canbe immediately transformed and the onus neatly placedupon the discharged strikers to prove their innocence to avast compilation of vaguely defined accusations ofmisconduct (including such heinous offenses as dynamit-ing,sabotage,or attempted manslaughter).Much asviolence is to be deplored and punished, all the more is itdeplorable to punish the innocent.30 It is not compatiblewith American jurisprudence to compel a person, in hisown defense, to answer questions of wrongdoing, except inresponse to specific charges. Respondent cannot rely on aconclusory and omnibus assertion that it believed theclaimed misconduct to be the truth. It must commit itselfwith sufficient detail in advance so that the GeneralCounsel and the accused will not be surprised at thehearing.Such an affirmative defense, underRubin Bros.,of agood-faith belief that misconduct was committed in the27 Sanders testified that he had talked only to Fowler and McLeod Thiswas contradicted by Fowler, and as to McLeod,misconduct is not in issueSee, e g,Tyler Pipe & Foundry Company,171 NLRB No 38,Orleans MfgCo, Inc. 170 NLRB No 928Testimony of Broussard, Whitehead, Peveto, Patterson, Fowler, andMcCorkle29 SeeN L R Bv IndustrialCottonMills,208 F.2d 87, 90 (C A 4)While a factor to be considered,convictions would not be controlling uponthe Board.N L R B v Thayer Company, etat, 213 F 2d 748, 754 (C A 1),cert denied348 U S 88330Even beyond the discharge itself,itiscommon knowledge thatfrequently the involved employee is stigmatized on his employment recordsand in the community31My holdings are necessarily confined to the circumstances of thiscase.It is for the Board to consider any clarification of theRubin Brosrulefor general application in the type of situation evident herein32Respondent,in its brief,strenuously argues that a comment of theTrialExaminer during the hearing constitutes fatal error,requiringdismissal of the complaint Subsequent to the ruling rejecting the exhibits,the Trial Examiner briefly remarked on his opinion of the law, e g. "Letme state,Iam sure you are aware of the law, that the burden is on theRespondent here to establish by competent evidence the basis for itsdischarge,as you put it,of the strikers,And the law, I think,is alreadywell described in a number of cases, includingBurnup&Sims,that goodfaith plays no part in the matter You have to establish as actual evidencethe fact that these employees engaged in the very misconduct on which yourely " Of course,the cases speak for themselves And the Trial Examiner'sfindings on the law are made in this formal decisionThe term "goodfaith" is a"legalism"(fin23, supra),and perhaps it should have beencourse of a protected activity-must be shown by clear andspecific evidence as to each affected employee and eachalleged offense, and provide the probative factors uponwhich respondent predicated such belief.31 Particularly, it isfound that Respondent has failed in such basic requirementin the respect of any purported misconduct reflected solelyin the exhibits which were rejected.32 Furthermore, as tosuch purported misconduct stemming from the exhibits, Icannot accept or credit Sanders' testimony, considering itscharacter and the broadside manner in which it waspresented,33 as establishing a reasonable basis for a good-faith belief under theRubin Bros.case.34F.McLeodThe facts concerning his alleged resignation need only bestated briefly. On November 20, as he testified, McLeodwas among the strikers who reported at the plant forresumption of work. He was not reinstated, but at theguardshack near the maingate,he signed a list, as requestedby Respondent. The next day, upon being summoned, hemet with Sanders and John Utley, the plant industrialrelationsmanager. He was interrogated as to whether hewas the owner of a car ostensibly connected with certainacts of misconduct, and he denied any involvement in suchincidents. He was then told that before he could return towork these incidents had to be cleared up. Finally, hesigned a form agreeing to take a lie detector test. Afterleaving the plant, he changed his mind about the test andtelephonedUtley.At first he spoke with Mrs. Harris,secretary to Utley, and informed her of his decision, as amessage for Utley. Shortly thereafter, he called again andtalked to Utley. He explained that he was innocent of thecharges and did not have to prove it by taking such a test.He said he was going back to Grand Chenfer to work andcouldbe reached at his mother's address in Starks,Louisiana. Asked by Utley if he was going to keep in touch,he said no-that they should call him when they thoughtpreceded in the comment by the word "subjective" and followed by thewords "on theentire record" The reasonsfor the exclusion of the exhibitshave already amply been shownRespondent was inno way prejudiced Inthe course of the hearing, it was notprecluded, through Sanders or otherwitnesses, from reofferingfor material purposesany particular document inthe preservedrejected exhibit file, upon proper foundationlaidMoreover,it is a well known and settled rule that where the right resultis reached,even if a wrongreason is used, there is noprejudicial error E g,N LR BvMiamiCoca Cola Bottling Co,69 LRRM 2785 (C A 5), November 26,1968,N L R B v Safeway Steel Scaffolds Company of Georgia,283 F 2d273 (CA 5)33Purely on an objectiveevaluationof "good faith belief," I do notregardSanders as a reliable and unbiased witness, in viewof his ownintimate involvementwith the conductof the strike(infra)Moreover, hewas distinctlyproneto testifyin terms of generalizationsand conclusions3* In this conclusion,Ihave also taken into account theoverall natureof the proof actually adduced by Respondent,itspositions and reliancesstated in its affirmative defenses,at the hearing, and in itsbrief, and theentirerecord inthis caseInter aba,it is noted that Sanders averred in his23 pageaffidavit,among the rejected exhibits,to the truthof all thedetailed incidents described therein as had been taken from informationgathered by Respondent,and that in major respects substantial variationsand conflictsexistbetweenhisaffidavit and the testimony given byRespondent'sotherwitnessesTo the extent that Respondentproducedwitnesses concerning alleged misconduct,the hearsay exhibitscould notstand as substitute or even as corroborationfor theirfreetestimony,subject to cross-examinationThus,the results hereinafter reached basedupon such testimony would, in anyevent,be the sameapart from theexhibits FIRESTONE TIRE &RUBBER CO.63the matter was settled. On November 22, McLeod calledSanders concerning information he heard that Respondentreported him as having voluntarily resigned. Sanders toldhim he had terminated himself when he said he was goingto Louisiana to work until the matter was cleared up. Thatsame day, he wrote Sanders, disputing that he had resigned,and stating his desire at all times to work for Respondent,his availability, and various places where he could bereached.Respondent's evidence consists of Mrs. Harris' testimo-ny- which offers no material conflicts. She indicated that,later in the day on November 21, she informedSandersofher telephone conversation with McLeod and then told himshe was going to issue a "removal notice," as it was her"assumption" that McLeod was resigning because he wasleaving town. In its brief, Respondent adheres to theposition that McLeod resigned and adds that, on the basisof misconduct, the "discharge might be proper" had he notquit. It is unclear whether Respondent is relying on Sanders"good-faith belief" in the report of Mrs. Harris (alsocontained as an affidavit in the rejected exhibits). On allgrounds, Respondent's defense is rejected, as obviouslywithout color of merit, and the violation as to McLeod issustained.G.The Alleged "Mass Picketing"Sanders testified that, after January 20, he was in andaround the Orange plant practically every day, duringwhich he had occasion to observe the pickets and theirconduct. The picketing took place at the intersection ofFarm Road 1006 and a black top road, about 47 feet wide,leading into the plant property and to a main gate about300 yards from the intersection.35 On January 20, at themorning shift change, Sanders observed through binocularsat the main gate some 170 people (salaried and technicalpersonnel) who crossed the picket line into the plant. OnJanuary 21, about 8 a.m., he estimates there were between60 and 80 people within a radius of 50 to 60 feet of theentrance. They congregated at the intersection "in such anumber" that it was difficult for anyone to enter or exit.Specifically,he saw Henderson, McCorkle, Whitehead,Walden, and Bailey "milling around in the black top part ofthe road." Cars seeking entry to the plant were sloweddown or halted for a moment until the crowd moved outfrom in front of the car, but nobody was "completely"prevented from going in. Asked if any particular employeeposted himself in the path and refused to move aside, heanswered,- "Not on that date." On January 22, he observedthe picketing, but named only Walden. It was in theevening, after dark. With his binoculars at the main gate, hesaw "flashes and explosive-type noises" in the area of thepicketing. But he could not see anyone who did it.During the strike, Respondent employed 8 "additional"private detectives to reinforce plant security personnel, andsome were placed in the vicinity of the picket line forobservation, but not for maintaining order.36 Elsewhere inthe record it also appears that State police were present atvarious times in the picketing locality.As earlier shown, Respondent asserts in its sixthaffirmative defense that an unspecified number of thestrikersnamed in the complaint engaged in "masspicketing" in violation of a cited Texas statute. There is noevidence that Respondent made any attempt to invoke theState law as to mass picketing in general or as to anyparticular striker.And the issue, at most, was sketchilylitigated.Sanders, using binoculars from 300 yards away, wascertainly not the best witness available as to what actuallyhappened. He chose to assume that all the "people" heobserved were involved in "mass picketing," and thenproceeded broadly to implicate five specified strikers on thebasis of a group or collective identification. However, onsuch testimony, the picketing activity as a whole cannot beheld unlawful or constituting general misconduct. Moreespecially, Sanders failed to describe in a probative mannerwhat alleged misconduct he personally saw committed byeach of these discharged strikers. The 60 to 80 people heobserved were on a section of a public highway at thebeginning stage of the strike. The evident circumstancesmore accurately depict a confused "milling around" acrossthe road at shift changes, and density of traffic, rather thanany design or result in effectively obstructing ingress oregress at the plant. This situation was clearly not theformation of a solid unyielding mass, nor forcefulinterference of any cognizable character attributable to thenamed dischargees.37In Respondent's brief, it is further contended that "masspicketing" occurred "on June 27 and June 28, as well asother days," and that seven named strikers (Broussard,Whitehead, Walden, Moore, Howell, Curtiss, and Patter-son) were "identified with the picketing" in the testimony.As toBroussard,the testimony cited was given by James T.Taylor (discussedinfra)on the subject that the misconductinvolved the throwing of a rock on June 27. Taylordescribed a large crowd of men (about 200) on FM 1006 atthe intersection leading to the plant, and "a lot of noise andhollering directed at his car and every car that turned in."As toWhitehead,the cited testimony is actually that of hisown, on rebuttal, and is utterly void of anything resemblingmass picketing. As toWalden,the cited testimony was thatof John L. Riggs(infra).As Riggs was leaving the plant onJune 28, his car had "stalled" or momentarily stopped atthe intersection of FM 1006; there was a crowd of people; apicket, Doug Pence, had fallen in front of one of the cars;and Walden motioned with his hands for Riggs' car not tomove in view of the danger to Pence.38 As toMoore,thecitedtestimonywas given by Riggs and RooseveltDavenport(infra)on the subject of name-calling. The Riggsincident took place in the same circumstances as relatedimmediately above. The Davenport incident occurred onJune 28 at the same shift change, which he estimated at 7:45p.m. He briefly described a large crowd, and traffic tied up"bumper to bumper." As toHowell,the cited testimony wasas Sanders said it was about 200 yards, Respondent's witness ReadAtlas Linen and Industrial Supply,130 NLRB 761, 778,Stewart Hog Ringestimated a quarter or half mile, a plat in evidence appears to show inCo, 131 NLRB 310, 312excess of 300 yards.38Elsewhere in the record it was testified that Pence was then hit by a36None was called to testifycar and "tensions were pretty high "37 See, e g,Terry Coach Industries Inc,166NLRB No 76, TXD, 64DECISIONSOF NATIONALLABOR RELATIONS BOARDthat of Gerald B. Stelly(infra)relating to an alleged assault.Stelly similarly made reference to a large crowd on FM1006 in the evening of June 28 as he was coming to work.As toCurtiss,the cited testimony is that of Milton Green,Jr.,(infra)concerning an incident in which a car windowwas shattered as he was leaving work in the evening of June27.He vaguely described a bunch of people near theintersection of FM 1006 and the traffic of cars slowlymoving stop-and-go. As toPatterson,the cited testimonywas that of Kenneth Book(infra)and involved allegedname-calling.The incident occurred about thesame time asrelated by Green, above. Book said that a large group ofpeople (about 200-300 within his range of vision in front ofthe car) deliberately stood out there on the road andrefused to make way for the cars to come through 39 Theonly one he could recall was Patterson. Book said that hiscar (containing three other employees) was "probably heldup" about three or four minutes, and that there were policeon the scene at the time. He also stated that there was"something special" two or three days in a row when a largegroup of people was present.In none of these additional instances do I find that theevidence establishes misconduct stemming from any "masspicketing" as would justify discharge.40G.WaldenWilliam J. Read testified to an incident at the intersectionof FM 1006 as he was leaving work on January 21 at the 8p.m. shift change. He heard sounds like firecrackers aroundand on his car; but he actually saw only small flashes oflight. There was no damage. He observed Walden lightingsomething with his cigarette and "throw one." In additionto the alleged "masspicketing," above, the asserted groundforWalden's discharge was "throwing explosives." Thefinding is made that Walden did not engage in conductwarranting denial of reinstatement, and that his termina-tion was violative of the Act.H.McCorkleRobert L. Netting was one of the employees Respondentbrought in from its Akron, Ohio, plant to work at Orangeduring the strike. He testified to an incident at the Jack TarHotel on March 23. Netting, Dilts, and Jones came into thecoffee shop and occupied a booth along an outer wall. Sixor seven men came over and stood in a half circle near theirbooth, calling them S.O.B.'s, scabs and, strikebreakers.Then one of the men, McCorkle, sat down in the booth nexttoNetting.McCorkle continued the name-calling whilequestioning the three nonstrikers. He asked Netting whenhe was leaving, and the reply was- "probably in a week orso."McCorkle said that wasn't soon enough, he had betterget his bags packed and be out of town either that night orthe following day or he would put a bullet in his back.Netting reported the incident to Utley at the plant.saBook,in my opinion,was exaggerating in his impression of the eventsso far as any concerted and deliberate purpose could be inferred of strikersblocking egress from the plant40Moreover, it cannot be assumed merely on the basis of thesecontentions in the brief that Sanders relied upon such further allegedmisconduct in reaching his decision to terminate the specified strikers41However, it is emphasized that the failure to make findingsThereafter, he, Dilts, and Jones filed a sworn statement andcomplaint against McCorkle with a justice of the peace, buthe (Netting) was never called.McCorkle testified that, in the booth, he asked them whatthey were doing down there, when they came, how theycame, when they were going back, and why they were doingthis, i.e., strikebreaking. He told them they could stand upasmen or go back as theycame,but denied making thespecific threats related by Netting. However, he volun-teered the possibility that he could have said somethingabout their being "a good chance of violence or somethingof this sort that could happen."On the character of the testimony, as well as thedemeanor of the witnesses, I credit and accept the accountgiven by Netting. Away from the picket line, in the contextdescribed, the serious threat of violence made to Netting,and impliedly to Dilts and Jones, exceeded the bounds ofprotection afforded by the Act and justified Respondent'srefusal to reinstate McCorkle.McCorkle was active as the picket major throughout thestrike.His own testimony here and elsewhere reveals asharply aggressive disposition toward the strike. This muchfound, it is unnecessary to pass upon the numerous otherincidents of alleged misconduct in this proceeding insofaras they solely involve McCorkle.411.The Palermo IncidentsMarion J. Palermo is a salesman and official in Cesco,Inc., which was under contract with Respondent during thestrike to clean by chemical process certain equipment at theOrange plant. Palermo had been a classmate and long timefriend of McCorkle. Sometime in March, McCorkle calledPalermo and arranged to come to the Cesco office.McCorkle arrived with Broussard and Fowler and weretaken by Palermo to see the company president, R. W.Krajicek. The material conversation was conducted entirelybetween McCorkle and Krajicek. McCorkle indicated thathe had previously talked to Palermo about not crossing thepicket line and was assured it would stop,42 that it hadstopped for a couple of months but has resumed, and thatthis was the reason for the visit. According to Palermo, thefollowing ensued: Krajicek initially responded that Cescohad the obligation to fulfill its contract with Respondent,that it was not involved with the strike, and that the Unionwas "putting" a secondary boycott on Cesco. Finally,"things got pretty hot" between Krajicek and McCorkle(but not Fowler and Broussard). McCorkle stated that ifany Cesco trucks cross the picket line, they would "pull thedriver out and peel his head back," and would also dodamage to company equipment and personnel. Krajiceksaid he did not have to put up with these threats in hisoffice, and asked them to leave. "They left like gentlemen."Cesco's equipment and employees continued to cross thepicket line after mid-March without incident.concerning these other incidents is not to be construed as an implication offurthermisconduct by McCorkle or contributing to the conclusion reachedon Netting's testimony.42Palermo testified that, a couple of months before this meeting,McCorkle had asked him to honor the picket line, and he answered thatCesco would- "if there was any possible way " FIRESTONE TIRE & RUBBER CO.65The essential variation in McCorkle's account was thathe was merely describing the incidence of violence duringstrikes across the country, and then he added that- "wecertainly don't want any of your drivers to get their headspeeled or anything of this sort." Fowler and Broussardgenerally corroborated McCorkle, specifically denying thatany threats were made as to employees or property ofCesco.Fowler testified that he and Broussard, whiletraveling with McCorkle, were only aware that he wantedtomake a stop to speak to Cesco about not crossing thepicket line.Palermo wrongly identified Henderson as one of thethree visitors, and sought to obtain a "peace bond" againstMcCorkle, Broussard, and Henderson, apparently withoutsuccess.During a meeting on November 27, Sandersinformed the Union that Henderson was discharged byreason ofhis presence at the Cesco incident, as identifiedby Palermo.43Ido not credit Palermo. As to either version, however, itis clear that Broussard and Fowler44 were only on the sidelinesand free of any implication of misconduct by reasonof what McCorkle might have said 45Palermo further testified to an incident a month or twolater.While driving on a highway, he was signaled to stopby McCorkle in a car with two other men. At the hearing,he identified Whitehead and Broussard, but was not sure ofthe latter.46 Broussard got in the back, and McCorkle sat inthe front seat with him, while the other man stood outside.The other two men said nothing. His testimony, which wasdenied, was that McCorkle told him- "I am at the pointright now to where I could kill you. But we have beenfriends; it's taken everything in my power to keep my handsoffofyou."Respondent's brief, though meticulouslydetailing all the purported misdeeds of the dischargees,47does not specifically cite this incident as to Whitehead orBroussard. The finding is made, in anycase, that there is nojustifiable basis for associating them with such an allegedthreat.J.HendersonThe sole evidence adduced by Respondent relating to anypurported misconduct by Henderson involved his mistakenidentification by Palermo as one of the visitors to the Cescooffice in March,supra.Accordingly, Henderson's dischargeis a patent violation.K.The Riggs and Davenport IncidentsRiggs was initially a striker and union committeeman,but returned to work during the strike. As earlier shown, hetestified that on January 28 he was leaving the plant (inWilmer Daniels' car) and was momentarily stopped intraffic at the intersection of FM 1006. Broussard came up,"kindofpushedon the window," called him"Brutus-Judas," and Riggs shook his head at him.48Moore, who was group chairman of the union committee,called him "Judas" and nigger committeeman," and said,"Why, don't you get a rope and hang yourself?" Severalothers around the car "chanted" at him. Broussard testifiedthat he heard Riggs called "Judas" many times at the picketline and credibly denied that he did so himself.Davenport, who had also been on the union committee,related that, on June 28, while he was in a car with threeother persons stopped at the intersection, Moore called hima "dirty black rat."In all these incidents at the picketline, I amconstrainedto find the alleged misconduct was not so egregious49 as toprovide reasonable support for the discharge of the strikersinvolved.L.MooreAs no other misconduct allegations are raised againstMoore, above, Respondent's violation as to him is fullyestablished.M.The Buckley Phone CallsJames Buckley had been on strike but resumed work onJune 13. Buckley's wife (Mary Buckley) testified substan-tially as follows: About 11 p.m. on June 13, she received ananonymous phone call at home. She and her husband werecalled S.O.B.'s and told they would be sorry that Buckleyhad gone back to work. On the night of June 14, she wasagain called allegedly by the same person, who said ineffect that if her husband wouldn't stay home to protecther, he (the caller) was coming down to rape her. Thisperson said he would call some more. Several times she justlet the telephone ring at odd hours through the day andnight.About 2 weeks later, at 1:30 a.m., she and herhusband (on an extension) answered the phone. The party,who did not identify himself, asked for Jim Buckley, andreceiving no response, hung up. Both Buckleys testifiedthey thought they recognized the voice of McCorkle. OnOctober 12, during a hearing involving a Section 10(j)injunction at the Federal District Court in Beaumont, sherecognized a voice in the corridor as that of the person whohad been calling her on the phone. Her companion at thetime identified this person to her as Bailey. She did notknow Bailey and had never spoken to him on the phonewith awareness of his identity. Additionally, she testifiedthat, along the last of June, an arrangement was made withthe telephone company to put a tap on her phone. The nextcall she received was at 1:30 a.m., and she just heard a43 It is noted that Respondent states in its brief that, on November 20,Fowler came and told Sanders that it was he, and not Henderson, who waspresent at the Cesco visit. (This admission is also indicated in Sanders'affidavit among the rejected exhibits) Nonetheless, Respondent did notclarify until it filed its brief that it was no longer relying upon such chargeagainst Henderson44At the hearing, Respondent indicated that it was not relying on thisincident as to Fowler, but in its brief it stated that "Broussard and Fowler,as silent partners in the gangland style visit are equally culpable "45See American Beauty Baking Co,171 NLRB No 98, TXD46McCorkletestifiedthe other two men were Whitehead and Calhoun.47 Includingreferencesto the rejectedexhibits.48The pushing, the calling, and thehead shaking are alleged againstBroussardin Respondent's brief.49Respondentstates in itsbrief that "Moore's vituperative remarksbore overtonesof a racialprejudice whichcannotbe tolerated " Howevermuch it is obnoxious, I am unableto hold that the addition of ethnic orracialadjectivesinname-callingduring a strikeessentially alters theconclusion as to whether or not the intrinsic offense constitutedunprotected conduct 66DECISIONS OF NATIONAL LABORRELATIONS BOARDheavy breathing in the phone. She contacted Sanders andthe phone company, and the call was traced.A phone company representative testified for Respon-dent that a "called party hold" was installed on the Buckleyphone following a complaint about June 14, that one callwas trapped on June 18, and that he conveyed theinformationto the Sheriff's office at 1:30 a.m. on that date.He was able to trace the phone number from which the callwas made, and it was that listed for Charles Bailey. For aperiod of several weeks, this was the only call that wassuccessfully traced "to this number."Prior to the testimony of the Buckleys, Respondent calledBailey as an adverse witness, and he denied ever havingmadeany phone calls to the Buckley home.The apprehension of the Buckleys on receiving thesephonecalls isunderstandable, particularly in the circum-stancesof the strike. It was certainly not shown that all thecalls were made by the same person; indeed, one is ascribedtoMcCorkle. Possibly, one or more of the calls was thework of a prankster, and others intended for legitimatereasons.On October 12, Mrs. Buckley had already beenadvised that the tapped call had come from Bailey's phone.Ido not credit her testimony that, 4 months later, sherecognizedBailey's voice in the corridor of a courthouse. Itis far moreplausible that she had previously learned or wasthen told that this was Bailey before she allegedlyrecognized his voice.In itself, the tapped call on June 18was intrinsically innocuous; particularly it was the call onJune 14 which was flagrant. Respondent's apparentpurpose is to identify, by sequence and association, thecalleron June 18 as the same person who made the earliercalls.Assuming that the June 18 call was made fromBailey's number, this does not probatively establish that itwas he who made this call, much less any of the earlier calls.On the evidence, such a conclusion is highly speculativeand unwarranted; and no reasonable basis was providedfor a "good-faith belief" that Bailey was the culprit on June13 or 14. I credit Bailey's denial.N.TheMeadows Highway IncidentOn October 12, about 8a.m., BenjaminMeadows wasdriving on Interstate Highway 10 at 70 miles per hour in theleft lane.He testified that he passed a car with McCorkleand Cordeaux and another car in front of McCorklecontainingWhitehead and Bailey. The occupants of thelatter carwaved to him and pointed fingers. He "read theirlips" as saying "rat" and "scab." 50 Whitehead turned andtoldMcCorkle "it's a scab." McCorkle crossed in front ofMeadows, causing him to slow down to 60 miles an hour.Meadows drove to the right lane to allow traffic to gothrough, and McCorkle pulled in front of him, sloweddown, and both McCorkle and Cordeaux pointed to theside of the road, which Meadows "assumed" was a motionfor him to stop. Meadows, now going 15-20 miles an hour,shook his head negatively, turned back to the left lane andtook the next exit from the highway.50The windows of Meadows' car were rolled up and he did not hearanything.51The hearing involved a petition for injunction against Respondent foran alleged refusal tobargain52 So implied in Respondent's brief in relation to BaileyMeadows indicated that he was on his way to meet atAttorney Brown's office prior to the Section 10(j) hearing atBeaumont scheduled that day.51 After he turned off theinterstate highway, he drove to a police station and had thepolice chief call Attorney Brown to tell him why Meadowswould be late. At the Federal Courthouse, Meadows madea complaint concerning the incident on the highway. InOctober, a contempt hearing was held on a charge againstMcCorkle and was postponed indefinitely.Whitehead testified that Meadows waved at him and hewaved back, that McCorkle pulled alongside Bailey's carand asked who this was, and that Whitehead said it was"one of those ninety-day wonders that had crossed thepicket line, Talbert Meadows." Whitehead and McCorklecredibly denied that any attempt was made forcibly to stopor impede Meadows' car. I reject any implication byRespondent that the discharged strikers knew thatMeadows was enroute as a witness in the Federalproceedingor that they planned any interferencetherewith.52 Further, the alleged name-calling ("scab" and"rat") by Whitehead and Bailey furnishes no reasonablebasis for their discharge.0.Bailey and CordeauxThe foregoing consists of the only alleged misconduct asto Cordeaux, i.e., his assumed motioning for Meadows tostop. And it is the only charge against Bailey in addition tothe Buckley anonymous phone calls,supra.I find both wereentitled to reinstatement after the strike.P.FowlerMeadows further testified that, in mid-October, he andhis wife were seated in a movie theater, when Fowler andhiswife walked by and Fowler "tried to give me a badface."The next morning, Meadows noticed at a servicestation that the gas cap on his car was missing and that"sugar was all around the gas nozzle." He returned to wherehis car had been parked the night before and there wasabout a cup of sugar on the ground. (He did not indicatethat sugar was in fact found in his gas tank or that, as aresult, there was anything wrong with his car.) Fowlerrecalled that he gave Meadows a "bad look" that night andcredibly denied putting sugar in Meadows' car, or evenknowing that Meadows had a car.It is concluded that Respondent had no foundation fordischarging Fowler on the basis of the foregoing, and of hismere presence at the Cesco visit,supra.53The violation isclearly sustained.Q.The Moncrief IncidentOn June 16, about 7:30 p.m., David Moncrief left theplant, accompanied by his wife and child. He testified,viz.:At the highwayintersection, they saw two men on the sideof the access road, not carrying picketsigns.As the car53At the hearing,Respondentstated that the Cesco incident had nobearing onthe Fowlercase, but it nevertheless relies thereon in its briefFowler testifiedhe made an unconditional offer to returnon November 20Respondent's brief states that Fowler was dischargedby letter fromSanders on December 8 FIRESTONE TIRE & RUBBER CO.67approached, these men made a "vulgar" hand signs andcursed, e.g., "S.O.B." and "scabbing bastard."54 Afterdriving a distance, they returned to the plant to find out theidentity of these men. At an office with Sanders and Utley,Moncrief telephoned a guard, Herbert Roberts, anddescribed the two men. From the description, Roberts gavehim the names of Broussard and Whitehead. As theMoncriefs left the second time, Whitehead approached thecar and said that, if Moncrief did anything, he was going toget his ass.The following day, Moncrief was shown picturesof Broussard and Whitehead, and he thus identified them.At the hearing, Moncrief pointed out Broussard butindicated the wrong person as Whitehead.55Broussard and Whitehead were not questioned as to thisincident. In my opinion, therefore, enough has been shownto establish identification.While by no means condoned, Ifind the name calling and the vague hand gesturesinsufficient to justify discharge.56R.Whiteheadfront of the truck to the right side and, with the "back of hisfist," hit the glass window causing it to shatter. Asked howCurtiss struck the glass, Spears testified- "he just .. .walked by and bumped it with his fist." The truck wasapparentlymoving slowly, as Spears indicated this tookplace "before we could stop." Green obtained an estimateof the damage as $25. Curtiss did not testify.From the entire description of the event, it is not, in myview, plausible or reasonable to infer that Curtiss had anypurpose, while walking by a car in motion, of breaking orshattering the glass with the back of his bare fist. Indeed,the shattering was done, whatever the condition of the glassat the time on a 17-year old truck. Although even such"bumping" on a car window is certainly not condoned, Ifind in all the circumstances that Curtiss had notcommitted misconduct of such seriousness as to render himunfit for further service with Respondent at the conclusionof the strike.59However, Moncrief could reasonably construe the roughvernacular of Whitehead as a threat of physical harm. Thiswas neither denied nor explained. In the circumstances, Ifind that the threat constituted serious misconduct, andthat Whitehead's termination therefor was not unlawful.57S.BroussardJames M. Taylor testified that, at shift change in theevening on June 27, he and Philip Mortimer were in astation wagon driven by Dick Underwood. On FM 1006approaching the intersection to enter the plant, he observeda largecrowd of men on all three sides of the road. A rock,about "the sizeof a half a dollar," struck the roof of the car,chipping the paint. He did not actually see the rock exceptas it cametoward the car, and he was ducking his head. Hewas sittingin the left rear seat. Broussard was on the leftside of the road, about 30 feet away, with "lots of people" inthat area.All he saw was Broussard "cocking his arm" andthen appearing to throw at the time the rock hit the car.Broussardcredibly denied that he threw a rock on thisoccasion or on any occasion during the strike in the vicinityof the plant.58The Cesco, Riggs and Moncrief incidents have earlierbeen considered. It is found and concluded that thedischarge of Broussard was not based upon valid orreasonable grounds, and was therefore a violation.T.CurtissIn the evening on June 27, Milton Green, Jr., OtisLazenby, and Johnnie Spears were driving from work inGreen's 1950 Chevrolet pickup truck and "had tomomentarily stop" on FM 1006 because people werecrossing the road. Lazenby and Spears saw Curtiss cross in54Writtendown by thewitness as an exhibit55There were other wrong identifications at the hearing56Eg,TerryCoach Industries, Inc,166NLRB No. 76, with fulldiscussion and cases cited therein.57While it is needless to consider other allegations against Whitehead,as indicative of existent provocations,note is taken of an incident involvingWiley F. Ayres on June 27, at the evening change of shift, when AyresU.HowellGerald B. Stelly testified that, on June 28 about 7:30p.m., he and Ray LeBlanc were driving to work when theircar stalled on FM 1006, "pretty far back" from theintersection of the plant entrance. They tried to push thecar to the side of the road. At a distance, he saw about150-200 people. Some of them noticed the car and startedrunning toward it. One man grabbed LeBlanc around theneck. Stelly saw Howell coming toward him. Then someonehit him from the back. In Stelly's words, he "went forwardand Glyn Howell hit me and knocked me down, and thenDuff and Howell both started kicking me." After he wasdown, he did try to strike them back. Police officers arrivedand Howell "backed into the crowd," while Duff kept ontrying to kick him. One of the police grabbed Duff and"hauled him off." About 50 people were around, but 10 to15 feet away. Stelly told a police officer about Howell, butnothing was done. At the plant, he was advised he could filea complaint against Howell, but he did not do so.Stelly did not know Howell at the time of the incident. Oncross-examination, he testified that "LeBlanc had seen himcome towardsme . . . so we assumedhe was the one, so wewent and looked in the files and identified his picture .. .the next day."Howell testified he was on FM 1006 that night in a crowdof 200-300 men, with about 70 police officers present.Stelly'scarwas seenabout 100 yards from the plantentrance, being pushed. Someone said they were strike-breakers and the crowd moved toward the car. The closesthe got to the car was 10 feet. He did not know Stelly, didnot hit or kick him, and saw no one who did. Howell iscredited 60The violation as to Howell is, accordingly, found.within his car menacinglybrandishedan openknife at Whitehead It isapparent that Respondent, aware of thisfact, tookno action against Ayres.58And cf, e g,AmericanBeauty Baking Co,171 NLRB No. 98, pp 25,265sIbid60LeBlancdid not testify 68DECISIONSOF NATIONALLABOR RELATIONS BOARDV.PattersonRelating to the incident above, Stelly also testified that,"after it was all over," Patterson told him "it was just goingto be me and him and he would get me, among otherthings."Patterson testified that, after the fight, in thepresence of police officers, Stelly turned toward the crowd,"gave us a finger and said that the law would "take care ofyou bunch of S.O.B.'s." Stelly appeared to be lookingdirectly at Patterson. He then told Stelly that if he stillwanted to fight, he was right there for him to come on over.He did not say "from now on it will be just you and me." Ifind the facts as stated by Patterson, and that no threat wasmade by him.Alfred P. Devers came to Orange on March 20 fromRespondent'sVirginiaplant,where he is regularly asupervisor.He testified that, three or four times in Apriland May, while he and two other employees were ridingtogether, they were subjected to "abusive language" at thepicket line by the pickets-usually two to five men,including Patterson. By reference, he indicated that theabuse was on the same order as "scabs" and "S.O.B.'s."On June 27, at shift change about 7:45 p.m., Leach wasleaving in his car with Book, Monte L. Turley, and HarveyDubose. Four or five other cars were directly ahead. Booktestified that, at the intersection, a large group of peoplewere "deliberately" blocking the road, and that Pattersonwas one of them. Findings have earlier been made on thisand other testimony rejecting the contention of deliberateobstruction to ingress and egress. The car doors werelocked and the windows rolled up. Patterson came to thedriver's side and said, "Get out of the car, you rat, you[S.O.B.]. . . ." Book "assumed" the "cursing" was directedat Leach 6i A very loud noise was coming from the crowd.He heard the words "S.O.B." very often and a lot of peoplesaying, "get out."As already found, such name-calling does not entitleRespondent to refuse reinstatement to strikers. Patterson'stermination was thus a clear violation.W. SwiftAt the same incident with Book, above, it was testified byTurley that Swift "laid on the roof of the car and waspounding on the windshield and threatening me, but Icouldn't hear what he was saying. He was shaking his fingerat me." Leach testified that Swift stood at the front end ofthe car,"leanedover the hood" and was shouting - "comeon out of the car and I will show you . . . who don't have abackbone like a jellyfish." Leach added that Swift stoodthere "probably . . . a minute" and then came around,grabbed the fender and "started shaking the car." Turleystated that a deputy sheriff told them (in the car) to moveon, and when they started to move, the car was "rocked" bya "bunch of them" outside; he did not know who, but"some of them had to be rocking it." Book did not mentionSwift at all.The variations in the testimony by these three witnessesto the same events strongly reflect confusion, exaggeration,61 In thetestimony of Leach and Turley, no reference was made toPattersonand vague memories of what actually happened. Nodamage of any kind was shown that resulted from Swift'sconduct. "Something special" was apparently arousing thestrikers at the evening shift changes on June 27 and 28. Atmost,Swiftwas indulging in a "moment of animalexuberance" as to which the substantive content cannot beregarded as exceeding the limits of lawful conduct or asrendering him unsuitable for further employment. Thisbeing the only evidence of alleged misconduct as to Swift, itis found that Respondent's failure to reinstate him after thestrike was unlawful.X.PevetoIn its brief,Respondent states that "Peveto wasdischarged for causing damage to equipment and creating ahazardous situation which could have resulted in the deathof Firestone's nonstriking personnel and extensive damageto the plant," and that he "either caused the damage to theplant intentionally by opening the valve and breaking thewires or, being in charge of the equipment, he knowinglyleft it in a dangerous condition and went out on strike." Thelatter contention was not raised at or prior to the hearing,but is now injected by Respondent. Considerable testimonyby a number of witnesses was put in by Respondent, muchof it remote, internally or mutually conflicting, andcontaining extraordinary conjectures and assumptions. It isunnecessary to treat this evidence in full detail, as it isabundantly clear that no probative, reasonable support hasbeen shown for this dire accusation against Peveto.Itappears that a fire broke out on dryer 502 aboutmidnight on January 20, resulting from the escape ofhexane at the location of a valve under the dryer. The firewas quickly put out, and the damage consisted of the loss ofone "take-off belt." The strike was scheduled for midnight,at the expiration of the existing contract. As stated byRespondent, the represented employees "reported for workon the midnight shift as usual, because they did not knowfor certain that the strike would be called." Elsewhere itcontends that "the controls on all of the dryers had beenturned up to `wide open' 62 . . . in an obvious attempt onthe part of the striking employees, including Peveto, tocause serious damage to the plant."There are five dryers in the dryer room, which alsocontains conveyor belts, catwalks, control instrumentconsoles, and an office. Production Superintendent C. G.Henderson testified that normally one and a half dryers areassigned to each operator. In anticipation of the strike,Respondent had instructed various nonunit personnel toreport early at the dryer room and receive their specificduty at midnight. Hyden G. Capps, regularly a plantprotection employee, testified that he arrived at 8:30 p.m.and remained in the area of the dryers until he started workas an operator at midnight.Peveto was on the 12 to 8 a.m. shift, assigned to dryer 501andhalfof 502. Normally the new men came in 20 minutesbefore shift change to consult with the previous operatorconcerning the condition of the equipment. On January 20,62A plain distortion of the evidence. FIRESTONE TIRE &RUBBER CO.69Peveto reported to work at 11:45 p.m., and left at midnightupon notice of the strike 63Peveto gave specific testimony that he did not open thevalve, or in any way adjust or touch the controls on dryer502.At midnight, he asked Foreman Bordelon64 if hewanted the operators to stay or go on, and Bordelon toldhim they could go. Peveto also denied, as alleged byRespondent, that he and other strikers were "running"when they left the dryer room together that night. He wasnot given any reason for his discharge, nor questioned inany manner by Respondent. Peveto is fully credited. Whilethis resolution should finally settle the matter herein, thefollowing factors are informative:(1) No witness has testified, from being at the valve itself,that it was not already opened prior to Peveto's arrival onduty.65 (2) There were numerous personnel in the dryerroom and the area of 50266 at the criticaltime,anyone ofwhom could just as well have perpetrated such an act, ifindeed it was deliberate-which would be incredible to findon this evidence. (3) No one witnessed anyone opening thevalve, and there was no appearance of expert opinion onthe subject,merely the vaguest kind of speculations. (4)Anyone who attempted to open the valve would be in fairlyopen view and easily seen.67 (5) Anyone with such anoutrageous plot deliberately to cause fire and explosion inthemanner hypothesized by Respondent would gravelyendanger himself. As stated by the plant superintendent, it"could have been instantaneous." (6) It is wholly unrealisticto entertain even a suspicion of sabotage, without firmproof, as timed before or at the start of such an economicstrike by a recognized union. (7) Numerous fires in thedryer room, caused by hexane fumes and static electricity,had occurred before and after this incident.68 (8) The menrecruited to replace the strikers in the dryer room werelargely inexperienced and untrained. (9) An "abnormalcondition" was found at thesame timeon dryer 506, alsoimplied by Respondent as a deliberate act 69 (10) Cappstestified that dryer 502 was down for repairs on January 20,that al 8:30 p.m. one of the maintenance men said they"have to get that thing back on line before they went" onstrike, that at 10:55 p.m. the dryer was activated, and that ittakes 4 hours for the dryer to warm up before going intooperation. Henderson said there was major overhaul on 502the day before, and Shift Foreman L. B. Magness said theoverhaul took place several days before January 20. Inaddition, cleanup men work around each dryer for 1 houron each shift. (11) Witnesses of Respondent testified that it63 It was notdisclosedwho sharedwith Pevetothe assignmenton dryer502 Thealleged"responsibility"of operationwould fall equally on suchpersonGeneralCounsel requestedthat Respondentproducethe scheduleof operators working in thedryer room on January20, and Respondent'scounsel representedthatSanders would later testify onthis subject fromcompany recordsHowever,Sanders failedto do so,and the informationwas not revealed64Not called by Respondent65LutherStreet,who was stated to have closed the valve afterthe fire,did not testify66The operators did not have to stay attheir assigneddryers, they walkup and down the catwalks and "do a lotof going downstairs" at theground level67 Such person would have to descend 5 feet fromthe catwalkand crawlon knees andelbows about 7 feetunder thedryer to reach the valve Thewhole process, including manipulationof the controls,would consumeabout 1 minuteispossible for the dryer to operate with the valve left openby negligence, and to continue in such manner for anindefinitetime(a vacuum balance) without the escape ofhexane. (12) Considering the gravity of the question, therewas no effort made by Respondent to investigate the truefacts.70Nor was there any criminal charge or prosecution.(13) Although it was customary to maintain logs, writtenreports, and work orders, none were kept of this incident ormade available at the hearing. (14) Capps had supposedlyseenPeveto (identified by photo) and four other men"running" from the dryer room. There is no indication anyof these men were questioned or discharged as accomplices.About midnight, immediately after the fire, Magness sawPeveto, Hudson, and Gunstreamwalkingfrom the dryerroom toward the gate.71 Other substantial conflicts exist inRespondent's testimony.In sum, it is found that Peveto, involved in no otheralleged offense, was unlawfully terminated.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, andcommerce among the several States,and tend to lead tolabor disputes, burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in the conduct described in section III,above, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section7 of the Act, and therebyhas engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By the above conduct, Respondent discriminatedagainst employees in regard to their hire and tenure ofemployment, thereby discouraging membership in theUnion,and has engaged in, and is engaging in unfair laborpractices within themeaning of Section 8(a)(3) of the Act.725.The aforesaid unfair labor practices are unfair labor68 Since August 1953, it was estimated there were 50 to 100 such fires69Apropos of Respondent's contention of a general striker conspiracy,itisnoted that Jack E.Reeves testified for Respondent that Bradleyreported to him an "awfullot ofvapors" ondryer 502,before Bradley wentoff on strike70 Sanders purportedly discharged Peveto on the report of the safetysupervisor,R N Whitehead,Jr., butWhitehead himself was not put on totestify71Henderson saw Peveto,McGann,and Bradley leave at midnight72N L R B v Fleetwood Trailer Co,389U S 375, 378,supraConcerning substantially all of the 15 named strikers who were dischargedand refused reinstatement at the conclusion of the strike, exceptingMcCorkle and Whitehead,Respondent failed to "establish"that it had agood-faith belief they had engaged in serious misconduct relating to thestrike,and has otherwise failed to show"legitimateand substantialbusiness justifications"for the termination of these employees 70DECISIONS OF NATIONALLABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.6.TheRespondent has not engaged in unfair laborpractices alleged in the complaint which arenot specificallyfound herein.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. In my opinion, a broadcease and desist order is warranted, particularly by reasonof the discriminatory discharges.73Ithas been found that Respondent, in violation ofSection 8(a)(1) and (3), terminated 13 named strikers in thecomplaint, excludingMcCorkle and Whitehead. It willtherefore be recommended that Respondent offer to theseindividuals immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings suffered byreason of their unlawful termination, by payment to themof a sum of money equal to that which they normally wouldhave earned from the date of their discrimination to thedate of Respondent's offer of reinstatement,lessnetearningsduring such period, with backpay computed on aquarterly basis in the manner established by the Board in F.W.Woolworth Co.,90 NLRB 289. Backpay shall carryinterest at the rate of 6 percent per annum, as set forth inIsisPlumbing & Heating Co.,138 NLRB 716. As the 13named employees remained on strike until November 20,1967, their backpay will run from the date of theirunconditional request for reemployment at the plant onNovember 20, 1967, and not from the date of their earlierdischarge.Accordingly, Respondent shall discharge anynew employees hired on or after November 20, 1967, ifnecessary, in order to make room for the reinstatement ofthe discriminatees. Further, it will be recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social payment records,timecards, personnel records and reports, and all otherrecords necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of these recommendations.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in the case, itis recommended that Respondent,Firestone Tire & RubberCompany,Orange,Texas, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Oil,Chemical andAtomic Workers InternationalUnion, AFL-CIO, LocalNo. 4-23,or in any labor organization,by discharging orrefusing to reinstate employees because of their union orconcerted activities,or in any other manner discriminatingagainst them in regard to hire or tenure of employment, orany term or condition of employment.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to the employees listed below immediate andfull reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofearnings, as set forth in "The Remedy" section of the TrialExaminer's Decision.Charles N. Bailey, Sr.Richard J. BroussardBurford CurtissDonald J. FowlerSteveHendersonGlyn HowellFrank A. McLeodDonald MooreClaude S. PevetoSidney A. PattersonTommy J. SwiftV.R.WaldenGene Cordeaux(b)Notify the above-named individuals if presentlyserving in the Armed Forces of the United States of theirright tofull reinstatementupon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(c) Preserve and make available to the Board or its agentsall payroll and other records, as set forth in "The Remedy"section of the Trial Examiner's Decision.(d) Post at its Orange, Texas, plants and facilities, copiesof the notice attached hereto as "Appendix." 74 Copies ofsaid notice, on forms provided by the Regional Director forRegion 23, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, and be maintained for a period of 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this TrialExaminer's Decision and Recommended Order what stepsRespondent has taken to comply herewith.7573N LR B v. ExpressPublishingCo,312U.S 426,N L R B vEntwistle Mfg, Co,120 F.2d 532 (C A 4)74 If these Recommendations are adoptedby theBoard,the words "aDecisionandOrder" shall be substituted for the words "theRecommendations of a Trial Examiner"in the notice If the Board'sOrderis enforced by a decree of a United States Court of Appeals, the notice willbe further amended by the substitution of the words "a Decree of theUnited States Court of Appeals Enforcing an Order" for the words "aDecision and Order "75 If these Recommendations are adopted by the Board,this provisionshall be modified to read"Notify the Regional Director for Region 23, inwriting,within 10 days from the date of this Order, what steps theRespondenthas takento comply herewith "SUPPLEMENTAL TRIAL EXAMINER'SDECISIONBENJAMIN B. LIPTON, Trial Examiner: On January 14,1969, the Trial Examiner herein issued his Trial Examiner'sDecision in this proceeding finding that Respondent had FIRESTONE TIRE & RUBBER CO.71violated Section 8(a)(3) and (1) of the Act in refusing toreinstate13 specified strikers' upon the conclusion of aneconomic strike, and that Respondent had justifiablyterminated Thomas W. McCorkle and Jerald L. Whiteheadfor engaging in misconduct during the strike.Following exceptions and briefs by the parties, on June20, 1969, the Board issued an Order Remanding Proceedingto Trial[ Examiner,in essentialpart,viz.Respondent based its refusal on its alleged good faithbelief that the individuals denied reinstatement hadengaged inpicket-linemisconduct serious enough tojustify such denial. The record shows that all decisionstodeny reinstatement were made by Respondent'smanagerof industrial relations,G. R. Sanders. Hepassed judgment in each case on the basis of statementsand affidavits of employees who continued workingduring the strike, plant guards, police officers, privatedetectives, etc.2 These statements and affidavits, andvarious supporting documents were submitted byRespondent to show Sanders' good faith belief.Itwas Respondent's contention before the TrialExaminer that, where an employer refuses to reinstate astrikeron the basis of picket-line misconduct, theemployer need only show evidence of its good faithbelief that such misconduct was engaged in, and theGeneral Counsel then has the burden of showing thatthe alleged misconduct was not in fact engaged in bythe respective employee. The Board is satisfied thatsuch is the present state of the law, and the TrialExaminer clearly and correctly stated that law in hisDecision.However, at the hearing the Trial Examinerstated to Respondent that, once the General Counselhad made out hisprima faciecase, it was Respondent'sburden to go forward and make an affirmative showingthat the employees in question did in fact engage inmisconduct sufficient to deny them reinstatement.In keeping with his ruling that Respondent must goforward with affirmative proof, the Trial Examinerrejected all the affidavits, statements, etc., offered byRespondent, and in making his decision consideredonly those that were corroborated by record testimony.The Board finds that the Trial Examiner erred. Heshould have accepted and considered the offeredexhibits.Mr. Sanders made his decisions on the basis ofthe facts presented by the exhibits, and Respondent wasentitled to have these exhibits considered in support ofitsdefense of good faith belief. While we agree with theTrial Examiner's insistence that the material offered bepresented in some reasonable semblance of order, theadmissibility of the materials on the limited issueinvolveddoes not necessarily turn on their form,purported vagueness, or lack of a date. Rather, these arefactors to be considered in deciding what weight toaccord the exhibits vis-a-vis the nature and extent of theGeneral Counsel's evidence.Record testimony was offered by Respondent to1Charles N Bailey, Sr, Richard J Broussard, Gene Cordeaux, BurfordCurtiss,Donald J Fowler, SteveHenderson,Glyn Howell, Frank AMcLeod, Donald Moore, Claude S Peveto, Sidney APatterson,Tommy JSwift, VR Walden.2Withone exception RegardingMcLeod,Respondentclaimed that hehad quit(Footnoteas quotedfrom the Board's Order )corroborate some but not all of the matters presentedby the proffered exhibits. Had the Trial Examinerconsidered the exhibits as to each individual with an eyeto deciding if Mr. Sanders' good faith belief in each casewas based upon reasonably objective facts, he may havereached a different conclusion as to some of theindividual cases.The Board, having considered thematter, finds it advisable to remand the case to the TrialExaminer to consider the rejected exhibits and theentire record in that light. As either or both parties mayhave proceeded differently had the Trial Examineraccepted the exhibits in question, and properly ruled onthe burden of proof issue at the hearing, either partymay request a reopening of the record, or the TrialExaminer if heseesfitmay reopen on his own motion.Thereafter, the Trial Examiner granted motions filed byeach of the parties to reopen the record. Also granted wererepeated joint requests of the parties to postpone hearing,e.g.,"for the purpose of endeavoring to comply with theTrialExaminer'sDecision and to continue settlementefforts."On January 27, 1970, pursuant to the Board'sOrder, a further hearing was held before me in Orange,Texas. All parties were represented and were afforded awide latitude to adduce evidence relevant to the prescribedpurpose andissuesof the reopened hearing, and to filebriefs.General Counsel and Respondent submitted briefs,and the Charging Party filed a letter in lieu of a brief, all ofwhich has been given due consideration.Upon the entire record in the case, I hereby make thefollowing additional and supplemental findings of fact andconclusions of law:A.Motions at the HearingAs to 12 of the 13 discriminatees named above, i.e., allexcept Broussard, the Union moved to withdraw charges,and the General Counsel moved to dismiss the complainton the grounds that there was substantial compliance byRespondent with the Trial Examiner's recommendedorder-by the payment of backpay and in certain cases byreinstatement.The motions were granted by the TrialExaminer, upon his satisfaction that the policies of the Actwillbe effectuated by approval of such compliance andsettlement.3Further, Respondent's motion was granted to withdrawitsoffer of all the exhibits, which are the subject of theBoard's remand order, excepting those pertaining toBroussard. Pursuant to the Board's Order, these remainingexhibits relating to Broussard were admitted in evidence.Thus, the parties themselves effectively reduced the issuesat the remand hearing to those involving only Broussard.On this state of the record, General Counsel and ChargingParty had no further evidence to adduce. Respondentthereupon proceeded further,in essentialpart as follows:3GeneralCounselindicated,intera/a,thattheregularBoardprocedures were followedin determining the amountsof backpay, lessinterim earningsRespondent's offers ofreinstatementwere either acceptedor waived by the affected employees,with the final resultthat three of theemployeeswere reinstated 72DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Evidence on RemandWithoutobjection,Respondent introduced certaindocuments. On January 23, 1967, it had obtained from thecounty court a temporary restraining order, and on July 6,1967, a temporary injunction, both relating to the picketingat Respondent's plant. Broussard, nor any other striker, isnamed in the documents. The court's disposition of thesematters upon hearing on the merits is not shown. In itsbrief,Respondent states the purpose of seeking to rebut thenegativefinding of the Trial Examiner-that there was "noevidence that Respondent made any attempts to invoke theState law astomass picketing in general or as to anyparticular striker." The relevance of these documents in theremand hearing is dubious. However, the original decisionof the Trial Examiner is herein modified to reflect theforegoing efforts of Respondent to obtain temporaryrestraint of the picketing. Also "in response to the findingsin the originaldecision," Respondent showed that it filedwith the Board certain charges against the Union in 1967,relating to the strike and picketing. These charges, whichwere withdrawn or settled, in no cognizable respectpertained to the instantissuesregarding Broussard.Respondent adduced testimony from R W. Krajicek,president of Cesco, and of the receptionist. The Cescoincident, concerning McCorkle's visit to that firm, accom-panied by Fowler and Broussard, was fully described in theprevious decision. The receptionist added nothing. Krajicekin net effect corroborated Palermo's version of a threatconveyed by McCorkle, that if Cesco's trucks cross thepicket line,McCorkle was going to "pull the man out" ofthe truck and "skin his head back." Insofar as suchadditional testimonyrelatestoBroussard, I find noevidence or basis to alter the findings already made.The exhibits, previously rejected and now admitted,consistof six affidavits and one unsworn statementconcerning alleged misconduct involving Broussard. As to*Broussard denied that he had addressed any curse words to Buckleyor Delcambre on this date or on any occasion during the strike5While one such exhibit, Palermo's affidavit, is dated January 3, 1968,all the exhibits, except that of Walter L. Delcambre, eachinformant gave actual testimony at the original hearing onthe particular incident. In the affidavits of both Delcambreand James E. Buckley,the same incidentwas covered. Andtestimony on the subject was previously taken fromBuckley, in substance as follows:On July 20, 1967, Buckley and Delcambre were ridinghome from work when they approached an intersection atwhich Broussard was engaged in picketing. Broussardlooked at Delcambre and said "S.O.B." a couple of times,plus another word of profanity which Buckley did not heardistinctly.4 Even assuming, as I do not find, that the eventsoccurred as Buckley testified, the same conclusion isreached, as indicated in the original decision, that suchname callingdoes not constitute a valid ground for refusalto reinstate a striker.G.R.Sandersgave further testimony that theseadmitted exhibits "all influenced the decision making" as to"whether or not Mr.Broussardwould become a goodemployee for Firestone. " 5 Each of the allegations, in thetestimony as well as the exhibits, has been fully consideredfrom the standpoint of Respondent'sassertedgood faithbelief that Broussardengaged instrikemisconduct. Onobjective criteria, it has been found that these incidents failto provide a reasonable basis for a good faith belief thatmisconduct was committed, or that the alleged misconductdid not in fact occur, or that it did not in any event renderBroussard unfit forreinstatement.CONCLUSIONSAs supplemented and modified herein, the same findingsof fact and conclusions of law are reached as contained inthe original decision, except that the violation of Section8(a)(3) and (1) is found only as to Richard J. Broussard, andonly his name shall appropriately appear in the recom-mended order and notice, instead of the 13 strikersoriginally specified.Sanders statedhe was nevertheless awareof theevents describedthereinwhen he made the decision in November1967 notto reinstate Broussard